
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14


SOFTWARE SPECTRUM, INC.
SPECIAL RETENTION BONUS AGREEMENT


        This SPECIAL RETENTION BONUS AGREEMENT (this "Agreement") is made and
entered into as of this 28th day of February, 2006, by and between Software
Spectrum, Inc., a Delaware corporation (the "Company"), and Keith R. Coogan (the
"Executive").

        WHEREAS, the Company and the Executive have agreed that it is in their
respective best interests that (i) the ongoing services of the Executive be
secured at this time; and (ii) the Executive fully devote his attention to
maximizing the value of the Company and to managing the Company's participation
in any potential sale of the Company;

        NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:

        1.    Definitions.    

        (a)   "Acquired" shall have the meaning ascribed to that term in the
definition of Sale Proceeds.

        (b)   "Acquiror" shall have the meaning ascribed to that term in the
definition of Sale Proceeds.

        (c)   "Board" shall mean the Board of Directors of the Company.

        (d)   "Bonus Award" shall mean an amount equal to the sum of the Cash
Bonus Payment and the Sale Bonus Payment.

        (e)   "Cash Bonus Payment" shall mean the sum of Quarterly Bonus
Payments set forth and defined in Section 3(a), if any.

        (f)    "Cause" shall mean (i) fraud, embezzlement, defalcation or acts
of gross negligence or gross misconduct on the part of the Executive in the
course of his employment or services; (ii) the Executive's engagement in conduct
that is materially injurious to the Company or a subsidiary; (iii) the
Executive's conviction by a court of competent jurisdiction of, or pleading
"guilty" or "no contest" to, (x) a felony, or (y) any other criminal charge
(other than minor traffic violations) which could reasonably be expected to have
a material adverse impact on the Company's or a subsidiary's reputation and
standing in the community; (iv) public or consistent drunkenness by the
Executive or his illegal use of narcotics which is, or could reasonably be
expected to become, materially injurious to the reputation or business of the
Company or a subsidiary or which impairs, or could reasonably be expected to
impair, the performance of the Executive's duties to the Company; or (v) willful
failure by the Executive to follow the lawful directions of James Q. Crowe,
Charles C. Miller, III or the Board; provided, however, that in each case other
than with respect to clause (iii) above, the Company has provided to the
Executive prior written notice of the facts and/or circumstances it claims
constitute Cause and the Executive shall not have corrected, cured or remedied
such facts and/or circumstances within 30 days after the Executive's receipt of
such notice from the Company.

        (g)   "Disability" shall mean a permanent and total disability as
defined in the Company's long-term disability insurance program, or, if no such
program is in effect, Disability shall mean a total and permanent disability or
incapacity resulting from medically demonstrable bodily injury or disease
(i) which prevents the Executive from engaging in any regular occupation for
compensation or profit, (ii) which has continuously existed for a period of at
least six months, and (iii) for which the Executive would be eligible for or is
in receipt of disability benefits under the Federal Social Security Act. The
existence of a Disability shall be determined by the Board, which may require
the Executive to undergo examination by a qualified physician selected by the
Board at reasonable

--------------------------------------------------------------------------------






times for the purposes of determining whether the Executive has incurred and
continues to have a Disability.

        (h)   "Good Reason" shall mean any of the following actions if taken
without the Executive's prior written consent: (i) any failure by the Company to
comply with its obligations under Section 3 of this Agreement; (ii) any
reduction in or failure to pay the Executive's compensation or benefits, except
changes to company-wide benefit programs that affect all similarly situated
persons similarly; (iii) any reduction in the Executive's title; (iv) any
material reduction in the Executive's responsibilities or duties; (v) the
assignment to the Executive of any duties materially inconsistent with the
position of chief executive officer; or (vi) any relocation of the Executive's
place of business to a location 35 miles or more from the current location;
provided, however, that in each case the Executive has provided to the Company
prior written notice of the facts and/or circumstances he claims constitute Good
Reason and the Company shall not have corrected, cured or remedied such facts
and/or circumstances within 30 days after the Company's receipt of such notice
from the Executive.

        (i)    "Person" shall mean any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
or other entity.

        (j)    "Sale" shall mean (i) the merger or consolidation of the Company
with an unaffiliated Person, (ii) the sale or exchange of all or substantially
all of the assets or business operations of the Company to an unaffiliated
Person, or (iii) the sale or exchange of at least a majority of the outstanding
capital stock of the Company to an unaffiliated Person.

        (k)   "Sale Bonus Payment" shall mean 1% of the amount of the Sale
Proceeds minus 75% of the total amount of all Quarterly Bonus Payments made to
the Executive during the Term; provided, however, that if 75% of the total of
such Quarterly Bonus Payments is equal to or greater than 1% of the amount of
the Sale Proceeds, the Executive shall not be entitled to receive a Sale Bonus
Payment.

        (l)    "Sale Proceeds" shall mean:

        (A)  the sum of (i) the amount of cash, the principal amount of any
notes, and the fair market value (on the date of payment) of all other
securities and other property (including any written contractual earn-out
agreement) paid or payable, directly or indirectly, by the acquiring party (the
"Acquiror") to the owner of the securities of the acquired party or the seller
of the acquired business or assets (in either case, the "Acquired"), in
connection with a Sale or a transaction related thereto, after taking into
account any working capital or similar adjustments and (ii) the amount of any
long-term liabilities of the Acquired (including obligations relating to any
capitalized leases) and the principal amount of any indebtedness for borrowed
money (x) reflected on the Acquired's balance sheet at the time of a Sale or
repaid or retired in anticipation of a Sale (if such Sale takes the form of a
merger or consolidation or a sale or exchange of stock) or (y) assumed directly
or indirectly by the Acquiror in connection with a Sale (if such Sale takes the
form of a sale or exchange of assets), minus (iii) the amount of any long-term
liabilities of the Acquired not assumed directly or indirectly by the Acquiror
in connection with a Sale (regardless of the form of the transaction between the
Acquiror and the Acquired). For purposes of this definition, an Acquiror shall
be deemed to have assumed its pro rata share, based on equity ownership, of any
long-term liabilities to the extent that the Acquiror has obtained more than
50%, but less than 100%, of the capital stock of the Company in a Sale; and

        (B)  In addition, notwithstanding the foregoing, the chief executive
officer of Level 3 Communications, Inc. shall have the right to determine, upon
the exercise of his good faith

2

--------------------------------------------------------------------------------






and in his sole discretion, the amount by which the Sale Proceeds for purposes
of this Agreement shall be adjusted if the nature of the terms of the Sale that
created the Sale Proceeds contain contingencies (including, without limitation,
receipt of a promissory note or earn-out agreement) or other elements
(including, without limitation, continuing guarantees by Level 3
Communications, Inc. or any of its other affiliates), that would reduce the
current value of the Sale to Level 3 Communications, Inc.

For purposes of this Agreement, "Sale Proceeds" shall equal the amount as
determined by subparagraph (A) of this definition as adjusted, if any, by the
provisions of subparagraph (B).

        (m)  "Term" shall have the meaning set forth in Section 2 below.

        2.    Term of Agreement; Duties.    

        (a)   Subject to Section 4 below, this Agreement shall be effective on
the date hereof and shall continue in effect through December 31, 2007 (the
"Term"). Upon expiration of the Term, all obligations of the parties under this
Agreement (except obligations to pay money that exist as of the end of the Term
and any obligation that by its terms survives the expiration of the Term) shall
terminate and this Agreement shall have no further effect.

        (b)   The Executive will have such duties as are assigned or delegated
to the Executive by the Board from time to time. As of the date of this
Agreement, the Executive is the Chief Executive Officer of the Company and a
member of the Board. From the date of this Agreement through the earlier of
(i) the date a Sale is consummated or (ii) the end of the Term, the Executive
will devote his entire business time, attention, skill, and energy exclusively
to the business of the Company, will use his good faith efforts to promote the
success of the Company's business, and will cooperate fully with the Board in
the advancement of the best interests of the Company and its stockholder(s),
which may include a Sale. Notwithstanding the foregoing, the Executive may
continue to serve as a member of the board of directors of the two companies not
affiliated with the Company that he currently serves in that capacity, and the
time the Executive spends in performing his duties as a member of such boards of
directors shall be deemed approved time off from the time he is required under
this Agreement to devote to the business of the Company. Upon request by the
Executive, and subject to the consent of the Board in its sole discretion, the
Executive may become a member of the board of directors of one additional
company not affiliated with the Company, and his services on such board of
directors would likewise be deemed approved time off.

        3.    Payment of Bonus Award.    

        (a)   Subject to Section 4 below, the Company shall pay to the Executive
$250,000 on each of March 31, 2006, June 30, 2006, September 30, 2006,
December 31, 2006, March 31, 2007, June 30, 2007, September 30, 2007 and
December 31, 2007 (each a "Quarterly Bonus Payment"); provided, however, that
the payment of any Sale Bonus Payment shall terminate the Company's obligation
to make any Quarterly Bonus Payments payable after the date of such Sale Bonus
Payment.

        (b)   Subject to Section 4 below, the Company shall pay the Executive
the Sale Bonus Payment within two (2) business days following receipt by the
Company or its stockholder(s), as applicable, of the Sale Proceeds.

        (c)   Any provision of this Agreement to the contrary notwithstanding,
the Sales Bonus Payment shall be paid to the Executive no later than the
March 15 following the end of the calendar year in which the Bonus Payment is no
longer subject to a substantial risk of forfeiture under Section 409A of the
Internal Revenue Code of 1986, as amended.

3

--------------------------------------------------------------------------------






        4.    Termination of Employment and Compensation upon Termination.    

        (a)   The Executive and the Company acknowledge that the employment of
the Executive by the Company is "at will" and may be terminated by either the
Executive or the Company at any time.

        (b)   In the event of a termination of the Executive's employment during
the Term due to death or Disability, the Company shall pay to the Executive or
the Executive's estate, as applicable, a pro rata portion of the Cash Bonus
Payment through the effective date of termination, and no other compensation
under this Agreement will be owed to the Executive or the Executive's estate;
provided, however, that if a definitive agreement relating to a Sale has been
executed at the effective date of such termination, or if a definitive agreement
relating to a Sale is subsequently executed with a party with whom the Company
has had substantive negotiations regarding a Sale prior to the effective date of
such termination, or with an affiliate of such party, and such negotiations have
not been interrupted for a material period of time (90 days or more) prior to
the date of execution of such definitive agreement, the Company shall also pay
to the Executive or the Executive's estate, as applicable, the Sale Bonus
Payment. For example, if the Executive is Disabled at a time when a definitive
agreement regarding a Sale has been executed, the amounts owed to the Executive
shall equal (1) a pro rata portion of the Cash Bonus Payment through the
effective date of termination, plus (2) the amount of the Sale Bonus Payment.
For purposes of this Section 4(b), the effective date of termination of the
Executive's employment with the Company shall be the date of the Executive's
death or the date the Executive is determined by the Board to be Disabled, as
applicable.

        (c)   In the event of a termination of the Executive's employment during
the Term (i) by the Company with Cause, or (ii) by the Executive without Good
Reason, the Company shall have no obligation to pay to the Executive any further
Quarterly Bonus Payments or the Sale Bonus Payment.

        (d)   In the event of a termination of the Executive's employment during
the Term (i) by the Company without Cause, or (ii) by the Executive with Good
Reason, the Company shall pay to the Executive $2,000,000 minus 75% of the total
amount of all Quarterly Bonus Payments made to the Executive through the
effective date of such termination; provided, however, that if a definitive
agreement relating to a Sale has been executed at the effective date of such
termination, or if a definitive agreement relating to a Sale is subsequently
executed with a party with whom the Company has had substantive negotiations
regarding a Sale prior to the effective date of such termination, or with an
affiliate of such party, and such negotiations have not been interrupted for a
material period of time (90 days or more) prior to the date of execution of such
definitive agreement, the Company shall pay the Sale Bonus Payment to the
Executive in full substitution for the payments contemplated in the first clause
of this sentence. For example, if the Executive is terminated without Cause at a
time when no definitive agreement relating to a Sale has been executed, the
amounts owed to the Executive shall equal $2,000,000 minus 75% of the total
amount of all Quarterly Bonus Payments paid to the Executive prior to the date
of termination. An additional example: If the Executive is terminated without
Cause at a time when a definitive agreement regarding a Sale has been executed
(or if appropriate negotiations conclude in a definitive agreement), the amounts
owed to the Executive shall equal the amount of the Sale Bonus Payment, which
will have included in its calculation a deduction of 75% of the total amount of
all Quarterly Bonus Payments made to the Executive during the Term.

        Notwithstanding the preceding paragraph, if the Company terminates the
Executive's employment during the Term for a performance-related reason that
does not constitute Cause, the Executive will be entitled to only one-half of
the payments contemplated by the preceding paragraph if (i) prior to the
effective date of the termination, the Board gives the Executive

4

--------------------------------------------------------------------------------






written notice specifically detailing the performance-related concern(s), and
(ii) after the passage of 90 days following the Executive's receipt of such
notice, the Board has reasonably concluded, and expressly found, that the
Executive has not corrected, cured or remedied the performance-related
concern(s) described in such notice.

        (e)   If the Executive's employment is not terminated prior to the
expiration of the Term, then if a definitive agreement relating to a Sale has
been executed prior to the expiration of the Term or if a definitive agreement
relating to a Sale is subsequently executed with a party with whom the Company
has had substantive negotiations regarding a Sale prior to the effective date of
such termination, or with an affiliate of such party, and such negotiations have
not been interrupted for a material period of time (90 days or more) prior to
the date of execution of such definitive agreement, the Executive shall be
entitled to the Sale Bonus Payment if the transaction contemplated by that
definitive agreement is consummated after the expiration of the Term, subject to
the crediting of 75% of the total amount of all Quarterly Bonus Payments made to
the Executive during the Term as contemplated by the definition of Sale Bonus
Payment.

        (f)    Notwithstanding any other provision in this Agreement to the
contrary, to the extent that the calculation of the Sale Bonus Payment will
result in a value that is less than or equal to 75% of the total amount of the
Quarterly Bonus Payments made to the Executive during the Term, the Company
shall have no obligation to pay any Sale Bonus Payment.

        5.    Severance.    In the event before or after the expiration of the
Term the Executive's employment with the Company or any of its affiliates is
terminated by the Company without Cause or by the Executive with Good Reason,
then, in addition to any amounts described in Section 4 above, if any, the
Executive shall be entitled to (i) a severance payment in the amount of $222,450
payable in cash within two (2) business days following the termination of the
Executive's employment, and (ii) executive outplacement services commensurate
with a chief executive officer position, which services shall be provided by
Right Management Consultants or another nationally recognized outplacement
service firm selected by the Board for a period of six (6) months at no expense
to the Executive. The severance benefits contemplated by this Section 5 shall
supersede any and all other severance benefits to which the Executive may be
entitled. Any payments made under this Section 5 are conditioned upon the
Executive having executed the form of waiver and release presented by the
Company.

        6.    Withholding Taxes.    The Company shall withhold from all payments
due to the Executive (or his beneficiary or estate) hereunder all taxes which,
by applicable federal, state, local or other law, the Company is required to
withhold therefrom.

        7.    Non Disparagement.    During the Term and for a 12-month period
following the Executive's termination of employment with the Company, the
Executive will engage in no conduct and make no statements that are derogatory
about or detrimental to the Company, any of its affiliates, or any of their
respective officers or employees, subject to the Employee's obligation under
appropriate legal compulsion to testify truthfully in any litigation that may
arise. The Executive further agrees to continue to cooperate with the Company
and its representatives in all pending and future claims and litigation against
the Company about which he may have information and knowledge. The Company
agrees neither it, nor its officers or directors, will make any public
statements that are derogatory about, or detrimental to, the Executive.

        8.    No Solicitation/No Competition.    During the Term and for a
12 month period following the Executive's termination of employment with the
Company, the Executive agrees that he will not: (a) hire or solicit, directly or
indirectly, for himself or on behalf of a third party, the services of any
employee of the Company or any of its affiliates during their employment with
the Company or an affiliate and for a period of twelve (12) months after they
are no longer employed by the Company or an affiliate, without the Company's
prior written consent; (b) be engaged, directly or indirectly, as an owner (if a
publicly traded U.S. corporation, this should be read as "owner of 5% or more of
the

5

--------------------------------------------------------------------------------




outstanding common stock"), principal, director, officer, partner, consultant,
employee, independent contractor, distributor, or agent of any person, business
or entity that is engaged in the business of marketing or selling (through
telephone, electronic and/or direct solicitation or the use of seminars and
meetings) in competition with the Company: (i) computer software (other than
custom-developed software); (ii) computer hardware and other computer-related
goods and services; and/or (iii) software, technical and consulting services
related to information technology; or (c) contact, directly or indirectly, any
person, business or entity that is a customer of the Company as of or prior to
the date of the Executive's termination of employment with the Company, for the
purpose of marketing or selling computer software, hardware and other
computer-related goods and services and/or software, technical and consulting
services relating to information technology to such customer in competition with
the Company, without the Company's prior written consent. For purposes of
clause (b) of this Section 8, the Company may grant its prior written consent in
its sole and absolute discretion with regard to subclause (i), and with regard
to subclauses (ii) and (iii) will grant its prior written consent after
consideration in good faith of the Executive's request, and will not
unreasonably withhold such consent; provided, however, that the Executive's
request does not also relate to activities that would be contemplated by
subclause (i) of clause (b) of this Section 8.

        9.    Confidentiality and Intellectual Property.    The Executive agrees
that the terms of this Agreement, and the proposal of and discussions relating
to this Agreement, are and shall remain confidential as between the parties,
unless, and to the extent, disclosure is required by law or to secure advice
from a legal or tax advisor. Upon termination of the Executive's employment with
the Company, the Executive shall return all Company equipment and materials and
will not at any time, except as authorized by the Company, for his own benefit
or the benefit of any other person or entity, disclose or cause to be disclosed
any information, materials, systems, procedures, processes, manuals, forms,
customer or employee lists, business plans or other trade secrets or
confidential information regarding the Company. To this end, the Executive
agrees that he remains bound by the terms of the Confidentiality and
Non-Solicitation Agreement dated as of November 29, 2001, between the Company
and the Executive.

        10.    Successors and Assigns; No Third-Party Beneficiaries.    This
Agreement shall inure to the benefit of and shall be binding upon the Company
and its successors, assigns and legal representatives and the Executive, his
heirs and legal representatives. The Executive may not assign, transfer, or
otherwise dispose of this Agreement, or any of his rights or obligations
hereunder (other than his rights to payments hereunder, which may be transferred
only by will or by the laws of descent and distribution), without the prior
written consent of the Company, and any such attempted assignment, transfer or
other disposition without such consent shall be null and void. The Company shall
be entitled to assign this Agreement, without the prior written consent of the
Executive, (i) in connection with the merger or consolidation of the Company
with another unaffiliated corporation, or (ii) in connection with the sale of
all or substantially all of the assets or business operations of the Company to
another person or entity; provided, however, that such assignee expressly
assumes all of the rights and obligations of the Company hereunder; and provided
further that solely with respect to any obligation of the Company to make a Sale
Bonus Payment, the Company shall remain liable with respect to such obligation
in the event of a default by such assignee. After any such assignment, this
Agreement shall continue in full force and effect.

        11.    Entire Agreement.    This Agreement sets forth the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all other agreements and understandings, written or oral, between
the parties hereto with respect to the subject matter hereof; provided, however,
that the Special Retention and Bonus Agreement dated as of May 19, 2004 between
the Company and the Executive (the "2004 Agreement") shall be deemed superseded
only after the Company has made the 2005 Bonus Payment in the amount of $250,000
due December 31, 2005 (the "Last 2005 Bonus Payment"); and provided further that
nothing in this Agreement is intended to affect

6

--------------------------------------------------------------------------------




the Executive's rights to payments or benefits provided to the Executive under
the Company's regular salary, bonus, equity based compensation and welfare
benefit plans.

        12.    Waiver and Amendments.    Any waiver, alteration, amendment or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by the parties hereto; provided, however, that any such
waiver, alteration, amendment or modification is consented to on the Company's
behalf by the Board. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

        13.    Severability and Governing Law.    If any provisions of this
Agreement are found to be invalid or unenforceable by a final determination of a
court of competent jurisdiction: (a) the remaining terms and provisions hereof
shall be unimpaired, and (b) the invalid or unenforceable term or provision
hereof shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision hereof. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

        14.    Section Headings.    The headings of the sections and subsections
of this Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof, affect the meaning or interpretation hereof or of any
term or provision hereof.

        15.    Obligations Contingent on Performance.    The obligations of the
Company hereunder, including its obligation to make the payments provided for
herein, are contingent upon the Executive's performance of the Executive's
obligations hereunder.

        16.    Waiver and Release.    The Executive acknowledges and agrees that
the payments under this Agreement are made by the Company for the complete
waiver and release of the Company, and its directors, officers, employees,
agents or successors, (i) of all rights, and claims, of any type or character,
that the Executive may have relating to that certain Cancellation Agreement
between the Company and the Executive dated as of September 18, 2002 (the
"Cancellation Agreement") or the Management Continuity Agreement (as defined in
the Cancellation Agreement), (ii) upon payment of the Last 2005 Bonus Payment,
all rights, and claims, of any type or character, that the Executive may have
relating to the 2004 Agreement; and (iii) of and from any demands or claims, of
whatever kind or nature, whether known or unknown, arising out of his employment
with the Company, including, but not limited to, claims of breach of express or
implied contract, promissory estoppel, detrimental reliance, wrongful discharge,
infliction of emotional distress, claims under the Employee Retirement Income
Security Act of 1974 or the Family and Medical Leave Act of 1993, the WARN Act,
or claims of discrimination under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, or any other local, state or federal
law or regulation, through the date of this Agreement; provided, however, that
notwithstanding the foregoing, nothing in this Agreement waives or releases any
right of the Executive under that certain Letter Agreement between the Executive
and the Company dated as of September 18, 2002 (the "Letter Agreement") to the
extent not previously waived or released by the Executive and that the Letter
Agreement shall remain in full force and effect, except as contemplated by the
terms of the Letter Agreement.

        17.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

7

--------------------------------------------------------------------------------




        18.    Payments.    The parties to this Agreement acknowledge and agree
that the payments to be made to the Executive may be made by the Company, Level
3 Communications, Inc. or an affiliate of Level 3 Communications, Inc., but that
the obligations of the Company described in this Agreement are solely the
obligations of the Company. Receipt by the Executive of a payment from any of
the Company, Level 3 Communications, Inc. or an affiliate of Level 3
Communications, Inc. shall satisfy the obligation to make that payment under
this Agreement.

        19.    Notices.    All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:   Keith Coogan
5209 Englenook Court
Plano, TX 75023
If to the Company:
 
Software Spectrum, Inc.
c/o Level 3 Communications, Inc.
1025 Eldorado Boulevard
Broomfield, Colorado 80021
Attention: Chief Legal Officer/General Counsel

* * *

[Signatures to appear on the following page]

8

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.


 
 
SOFTWARE SPECTRUM, INC.
 
 
/s/  CHARLES C. MILLER, III      

--------------------------------------------------------------------------------

    By:   Charles C. Miller, III     Title:   Director
 
 
Executive
 
 
/s/  KEITH R. COOGAN      

--------------------------------------------------------------------------------

Keith R. Coogan

9

--------------------------------------------------------------------------------





QuickLinks


SOFTWARE SPECTRUM, INC. SPECIAL RETENTION BONUS AGREEMENT
